PER CURIAM.
This case was tried to the court without a jury. Neither the transcript of evidence nor the record contain any findings of fact specially made by the court, nor does it appear that any proposed findings or conclusions were requested by appellant. He made no motion for judgment and the record fails to disclose exceptions to the rulings of the court in the progress of the trial. Federal Rules of Civil Procedure, Rules 46 and 52, 28 U.S.C.A. following section 723c. The appeal is dismissed because of failure to present a reviewable question for determination here.